Slip Op. 03-74

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
FAG KUGELFISCHER GEORG SCHÄFER          :
AG, FAG ITALIA S.p.A., BARDEN           :
CORPORATION (U.K.) LTD., FAG            :
BEARINGS CORPORATION and THE            :
BARDEN CORPORATION,                     :
                                        :
          Plaintiffs,                   :
                                        :
          and                           :
                                        :
INA WÄLZLAGER SCHAEFFLER oHG and        :
INA USA CORPORATION,                    :
                                        :   Court No. 00-09-00441
          Plaintiff-Intervenors,        :
                                        :
          v.                            :
                                        :
UNITED STATES,                          :
                                        :
          Defendant,                    :
                                        :
          and                           :
                                        :
TIMKEN U.S. CORPORATION,                :
                                        :
          Defendant-Intervenor.         :
________________________________________:


                             JUDGMENT

     This Court, having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand (“Remand Results”), FAG Kugelfischer Georg Schäfer AG v.
United States, 2002 Ct. Intl. Trade LEXIS 118, Slip Op. 02-119
(Oct. 4, 2002), comments and reply comments of FAG Kugelfischer
Georg Schäfer AG, FAG Italia S.p.A., Barden Corporation (U.K.)
Ltd., FAG Bearings Corporation and The Barden Corporation, and INA
Wälzlager Schaeffler oHG and INA USA Corporation, rebuttal comments
Court No. 00-09-00441                                      Page 2


of Timken U.S. Corporation1 and Commerce’s response, holds that
Commerce duly complied with the Court’s remand order, and it is
hereby

     ORDERED that the Remand Results filed by Commerce on January
2, 2003, are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.




                               __________________________________
                                       NICHOLAS TSOUCALAS
                                          SENIOR JUDGE

Dated:    June 30, 2003
          New York, New York




     1
          On February 28, 2003, Stewart and Stewart notified the
Court that The Torrington Company was acquired by The Timken
Company, and is now known as Timken U.S. Corporation.